Case: 1:21-cv-00144-MRB Doc #: 1-1 Filed: 03/02/21 Page: 1 of 3 PAGEID #: 6

 

COURT OF COMMON PLEAS
HAMILTON COUNTY, OHIO

 

 

LAURENCE BENNETT : Case No.
8221 Asbury Hills Dr.
Cincinnati, OH 45255 : Judge
Plaintiff,
VE

: COMPLAINT WITH JURY DEMAND
SALLY BEAUTY HOLDINGS, INC. : ENDORSED HEREON
C/O Corporate Creations Network Inc. :
119 East Court Street
Cincinnati, OH 45202

Defendant.
PARTIES

I; Plaintiff Laurence Bennett is a citizen and resident of the state of Ohio.

2. Defendant Sally Beauty Holdings, Inc. is a company that conducts business in the
state of Ohio.

} Defendant is an employer within the meaning of state law.

FACTS

4 Plaintiff was born in 1950.

5 Plaintiff began his employment with Defendant in 1987 and most recently held
the position of Territory Sales.

6 Late in his career, Plaintiff was repeatedly asked by his managers when he was

planning on retiring and was told he was “getting up there in age.”
7, Plaintiff's clients were inexplicably redistributed to younger, less qualified

salespeople, yet his sales goals were not adjusted.

DEFENDANT’S

- ‘2

E-FILED 01/28/2021 02:01 PM / CONFIRMATION 1028635 / A2100351 / COMMON PLEAS DIVISION / IFIJ

 

 
Case: 1:21-cv-00144-MRB Doc #: 1-1 Filed: 03/02/21 Page: 2 of 3 PAGEID #: 7

 

8, Plaintiff required surgery and took medical leave.

9, When Plaintiff returned from a medical leave in May 2019, he was placed on a
Performance Improvement Plan for his sales numbers and allegedly being unwilling to learn how
to use an iPad assigned to him.

10. Meeting sales goals was difficult with clients being reassigned to younger
employees.

11. Plaintiff was terminated on October 3, 2019.

COUNT I
(Age Discrimination - R.C. Chapter 4112)

12. ‘Plaintiff realleges the foregoing paragraphs as if fully rewritten herein.

13. Plaintiff is over 40 years old.

14. Defendants intentionally discriminated against Plaintiff on the basis of his age by,
including but not limited to, treating him less favorably than similarly situated, significantly
younger employees, and terminating his employment in violation of R.C. Chapter 4112.

15. Defendant’s conduct was willful, ihtentional, wanton, malicious! and in conscious
disregard of Plaintiffs rights.

16. As adirect and proximate result of Defendant’s unlawful conduct, Plaintiff has
suffered injury and damage and ig entitled to relief.

WHEREFORE, Plaintiff Laurence Bennett prays for the following rélief:

(a) That Defendant be enjoined from further unlawful conduct as described in
the Complaint;

(b) —_‘ That Plaintiff be reinstated to his employment;
(c) That Plaintiff be awarded all lost pay and benefits;

(d) ‘That Plaintiff be awarded compensatory damages;

E-FILED 01/28/2021 02:01 PM / CONFIRMATION 1028635 / A2100351 / COMMON PLEAS DIVISION / IF

 
Case: 1:21-cv-00144-MRB Doc #: 1-1 Filed: 03/02/21 Page: 3 of 3 PAGEID #: 8

 

(e) That Plaintiff be awarded punitive damages;

(fp That Plaintiff be awarded pre-judgment and post-judgment interest;

(g) That Plaintiff be compensated for the adverse tax consequences of
receiving a lump sum award rather than his compensation over several,
separate tax years;

(h) That Plaintiff be awarded reasonable attorneys’ fees and costs;

(i) That Plaintiff be awarded all other legal and cquitable relief to which he
may be entitled.

Respectfully submitted,

/s/ Cara M. Daggitt

 

Cara M. Daggitt (0098927)

Jon B. Allison (0073955)

FREKING MYERS & REUL LLC
600 Vine Street, 9'"" Floor

Cincinnati, OH 45202

PH: 513/721-1975 — FX: 513/651-2570
cdaggitt@fmr.law

jallison@fmr.law

Trial Attorneys for Plaintiff

JURY DEMAND

Plaintiff hereby demands a trial by jury on all issues so triable.

/s/ Cara M. Daggitt

 

E-FILED 01/28/2021 02:01PM / CONFIRMATION 1028635 / A2100351 / COMMON PLEAS DIVISION / IFIJ

 
